Citation Nr: 0113293	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
VA RO in New Orleans, Louisiana which denied entitlement to 
service connection for the cause of the veteran's death.  The 
claim was filed by the appellant in September 1999.  The 
appellant was married but legally separated from the veteran 
at the time of his death.  

A videoconference hearing was held before the undersigned 
Member of the Board in March 2001.  A transcript of the 
hearing testimony has been associated with the claims file.  


REMAND

The file shows that there is a further VA duty to assist the 
appellant in developing the facts pertinent to her claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To be 
eligible for recognition as a surviving spouse, it must be 
demonstrated that the appellant was living with the veteran 
at the time of death, or if there was separation that it was 
caused by the veteran's actions.  While the case is in remand 
status, the appellant is offered the opportunity to submit 
additional evidence on these points.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran's death certificate reveals that he died on 
September [redacted], 1999.  The immediate cause of death was listed 
as pneumonia due to sepsis and cirrhosis of the liver.  An 
autopsy was not performed.  At the time of his death, the 
veteran's only service-connected disability was PTSD, rated 
30 percent disabling.  The appellant contends that service 
connection for the cause of the veteran's death is warranted.  
Specifically, she maintains that the veteran's service-
connected PTSD caused his alcoholism which, in turn, caused 
his liver disease and made him too weak to fight off the 
fatal pneumonia.  

Private medical records dated from October 1988 to September 
1995 show that the veteran was treated for a variety of 
conditions including pancreatitis, alcohol abuse, major 
depression, diabetes mellitus, and alcoholic liver disease.  
VA medical records dated July 1992 to February 1996 show 
treatment for PTSD, diabetes mellitus, depression and 
glaucoma.  During an October 1996 VA examination, a history 
of alcoholic liver disease and pancreatitis was noted.  

On VA examination in June 1999, the examiner noted that at 
that time, the veteran was depressed and continued to 
experience discomfort from PTSD symptoms; however, such 
discomfort was not the result of alcohol and drug abuse.  It 
is noted that the appellant was hospitalized at a private 
facility at the time of his death.  The terminal hospital 
records have not been obtained yet may be probative to the 
instant claim.

During the March 2001 videoconference hearing, the appellant 
testified that she believed that PTSD caused the veteran's 
alcoholism.  She indicated that the veteran was abusive and 
began drinking heavily upon his return from Vietnam.  She 
related that the veteran was hospitalized at Methodist 
Hospital in New Orleans from August 1999 until his death in 
September 1999.  The appellant indicated that she had copies 
of all of the veteran's medical records and was willing to 
submit them if necessary.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 
2000 provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  Given 
the nature of this case, the Board concludes that the 
terminal hospital records should be obtained, and that a 
medical opinion might assist in clarifying the issue of 
whether the veteran's death was casually related to his 
military service or his service connected PTSD.  

Moreover, the Board notes that it appears additional relevant 
medical records may exist, and such should be obtained as 
part of the VA's duty to assist.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records, particularly the veteran's terminal hospital records 
from Methodist Hospital in New Orleans.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request the appellant 
to provide any of the veteran's clinical 
records in her possession (not currently 
associated with the claims folder), as 
well as the complete names and addresses 
of any physicians or medical facilities 
which provided such treatment.  All 
available pertinent medical records, 
including the terminal hospital records 
from Methodist Hospital, should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any of the 
veteran's private medical records to the 
VA.  The appellant is also offered the 
opportunity to establish her standing as 
a surviving spouse for VA purposes by 
submitting evidence showing she was 
living with the veteran at the time of 
death, or if not, that the separation was 
due to action of the veteran.  In that 
regard, it is noted that there was a 
legal separation granted in 1987, but the 
reasons therefore are not set forth in 
the claims folder.  Evidence used in 
making that decision might be usefully 
submitted in regard to this claim.

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  38 C.F.R. § 3.159.  

3.  Following the foregoing, the RO 
should forward the veteran's claims 
folder to an appropriate VA physician 
for an opinion as to the etiology of his 
fatal pneumonia.  The physician should 
provide an opinion as to whether it is 
at least as likely as not that the 
disabilities which caused or contributed 
to the veteran's death were related to 
his military service, any incident 
therein, or to any service-connected 
disability, including PTSD.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  

4.  Also, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  After performing the above 
development, the RO should adjudicate, 
on the merits, the claim for service 
connection for the cause of the 
veteran's death.  If the claim remains 
denied, the appellant should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



